Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered March 2, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Defendant’s course of conduct warrants the conclusion that he was a participant in the drug transaction, whose role included bringing a customer to a seller, specifying the price, accepting payment, and taking an order (see People v Bello, 92 NY2d 523 [1998]).
The court properly exercised its discretion in denying defendant’s mistrial motion, made on the basis of the prosecu*273tor’s summation. The challenged remarks constituted fair comment on the evidence, made within the bounds of permissible advocacy, and were responsive to defense arguments (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d.976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Saxe, Sullivan, Gonzalez and Sweeny, JJ.